The motion to strike the departmental record should be granted. I am mindful of the statutory provision (Rem. Rev. Stat., § 7697) that the department of labor and industries shall serve upon the appellant, and file with the clerk of the superior court for trial, a certified copy of its complete record on the claim, which shall, upon being so filed, become a part of the record in such case. It should be noted that there is no language in the statute indicative of legislative intent that the departmental record shall become other than "a part of the record in such case." Surely, had the legislature intended the departmental transcript to constitute a part of the record on appeal to the supreme court, it would have said so.
In 1893, just eighteen years prior to the passage of the workmen's compensation act, an act (chapter 60, Laws of 1893, p. 111, Rem. Rev. Stat., § 381 [P.C. § 7809] et seq.) was passed by the legislature regulating the taking of exceptions, and settling and certifying bills of exceptions and statements of facts. Section 15, p. 117, of that act, which is Rem. Rev. Stat., § 395 [P.C. § 7823], specifies in detail what shall be a *Page 391 
part of the record in a given cause, and includes therein all papers and matters hitherto deemed a part of the record. The section reads as follows:
"All reports of referees or commissioners, with the testimony and other evidence returned into court therewith, all findings of fact and conclusions of law made in writing by a judge, referee or commissioner and signed by him, all charges to a jury made wholly in writing, all instructions requested in writing to be given as part of a charge, all verdicts, general or special, and all rulings and decisions embodied in a written judgment, order or journal entry in the cause, together with all exceptions, if any, taken to any thereof, as well as all papers and matters hitherto deemed a part of the record, shall be deemed and are hereby declared to become, upon being filed in the cause, or, as the case may be, embodied in a journal entry, a part of the record in the cause, for all the purposes thereof and of any appeal therein; and it shall not be necessary or proper, for any purpose, to embody the same in any bill of exceptions or statement of facts."
It will be observed that the legislature provided that the things detailed in the above quoted section, when filed in the cause or embodied in a journal entry,
". . . shall be deemed and are hereby declared to become . . . a part of the record in the cause, for all the purposes thereof and of any appeal therein; . . ."
It will be further observed, upon a reading of that statute, that the legislature clearly, specifically and definitely stated:
". . . and it shall not be necessary or proper, for any purpose, to embody the same in any bill of exceptions or statement of facts."
That is, when the legislature provided in Rem. Rev. Stat., § 395, that certain papers in a given cause became a part of the record upon being filed in the cause *Page 392 
or embodied in a journal entry, the legislature specifically provided in that act that it is not necessary or proper to embody such parts of the record in any bill of exceptions or statement of facts. When Rem. Rev. Stat., § 7697 [P.C. § 3488], is read in the light of Rem. Rev. Stat., § 395, it is clear that, had the legislature intended that the departmental transcript filed in the superior court should not be a part of the record in any bill of exceptions or statement of facts, it would have said so. Not having said, after making the transcript a part of the record by filing in the superior court, that it shall not be necessary or proper to embody such record in any bill of exceptions or statement of facts, there is no authority for the position taken by the majority.
I fail to see how Rem. Rev. Stat., § 1729 [P.C. § 7305], and rule of practice X, Rem. Rev. Stat., § 308-10 [P.C. § 8676-13] governing appellate procedure and providing that the matters to be certified to this court on appeal shall constitute the record on appeal, and that any bill of exceptions or statement of facts on file when the record is forwarded, shall be sent up as a part of the record, sustain, or even tend to sustain, the position of the majority that, by reason of that statute and rule, a bill of exceptions or statement of facts is but a part of the record, and that it is unnecessary to incorporate therein that which is itself already a part of the record.
We have consistently held that, in the absence of a statute to the contrary, a bill of exceptions or statement of facts is without efficacy as evidence, unless visaed by the trial court. Its virtue as evidence is dependent upon the trial court's certificate. The transcript of the department filed with the clerk of the court in which the trial was had is without efficacy as evidence so far as a review thereof on appeal is concerned, *Page 393 
until such transcript is legitimated as evidence by the trial court's certificate.
It is a prerequisite to consideration by this court that the evidence be certified to this court by the trial court. There must be a signature of formal approval by the superior court upon any document purporting to be a bill of exceptions or a statement of facts or anything else that is to be considered in this court for the purpose of its review as evidence. There can be no evidence brought to this court, except as provided by Rem. Rev. Stat., § 395, save by a bill of exceptions or by a statement of facts.
There is another provision (Rem. Rev. Stat., § 7697) of the workmen's compensation act, to the effect that an appeal to this court shall lie from a judgment of the superior court as in other civil cases. In the light of Rem. Rev. Stat., § 395, and in view of other statutory provisions prescribing the method of bringing to this court and obtaining a review of the evidence, I cannot agree that there can be a review of any evidence unless it is made a part of the statement of facts or bill of exceptions which has been properly certified as such bill of exceptions or statement of facts. We have consistently held that the certificate of the trial judge that the statement of facts contains all of the material facts, etc., is conclusive. So far as review in this court is concerned, such a statement of facts contains all the evidence, and only the evidence thus transmitted may be considered in this court on appeal. We have held times without number that, in the absence of a statement of facts certified by the trial court as containing all the evidence, it must be presumed that the trial court correctly disposed of all questions of fact.
I repeat that a bill of exceptions or statement of facts is necessary to preserve, as a part of the record *Page 394 
on appeal, the evidence adduced in the trial court. Evidence improperly included in the clerk's transcript or any other parts of the record prepared by the clerk, cannot be considered by this court unless such evidence is made a part of the record by a bill of exceptions or statement of facts.
The departmental transcript is evidence and is a part of therecord in the trial court, but it is not a part of the recordon appeal. It cannot be considered by us unless it is brought to this court by a bill of exceptions or a statement of facts. And this is true although the departmental transcript is set out in the transcript of the clerk of the superior court and certified by that clerk. This rule is applicable to all evidence except in the class of cases falling under the provisions of Rem. Rev. Stat., § 395. Clearly, the departmental transcript not being a part of the statement of facts, it constitutes no part of the record on appeal and should be stricken. No good purpose would be served by citing and analyzing the many opinions which sustain this position.
The majority opinion is not in accord either with the letter or the spirit of the statutes. I cannot consent to promulgation by an opinion of the rule enunciated in the majority opinion, which rule is out of harmony with the statutes.
MAIN and HOLCOMB, JJ., concur with MILLARD, J. *Page 395